Citation Nr: 1024877	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected posttraumatic stress disorder (PTSD) 
and higher than 70 percent beginning on December 13, 2007.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) by reason of service-connected 
disability.




REPRESENTATION

Appellant represented by:	Heather E. VanHoose, esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the RO.  

In an October 2007 rating action, the RO granted service 
connection and assigned a 50 percent rating, effective on March 
1, 2005.  

In an April 2009, the RO increased the rating for the service-
connected PTSD to 70 percent, effective on November 13, 2007.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in March 2010.  A copy of the hearing 
transcript is of record.

The Court has held that a TDIU rating is encompassed in a claim 
for increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for a higher initial rating for the service-connected PTSD 
includes the question of entitlement to a TDIU rating.

As the claim on appeal involves a request for a higher initial 
rating following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service connected disabilities).  

The issue of a higher rate of compensation for the service-
connected PTSD on the basis of a claim for a TDIU rating is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required. 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  For initial period of the appeal, the clinical signs and 
manifestations of the service-connected PTSD are shown to have 
been productive of a disability picture that more closely 
approximated that of occupational and social impairment 
manifested by deficiencies in most areas and an inability to 
establish and maintain effective relationships, but findings 
approaching total occupational and social impairment are not 
demonstrated.  



CONCLUSION OF LAW

Prior to December 13, 2007, the criteria for the assignment of a 
rating of 70 percent for the service-connected PTSD were met; the 
criteria for the assignment of a rating in excess of 70 percent 
have not been met during the appeal.  38 U.S.C.A.§1155 (West 2002 
& Supp. 2009); 38 C.F.R.§§ 4.3, 4.7, 4.130 including Diagnostic 
Code 9411 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of the notice and duty to assist 
provisions of VCAA is not required at this time.  


Higher Initial Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.

If there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Board observes that this is an initial rating case and 
consideration will be given to "staged ratings" since service 
connection was made effective (i.e., different percentage ratings 
for different periods of time).  See Fenderson v. West, 12 Vet 
App 119, 126 (1999).

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent disability rating for PTSD is warranted when the 
Veteran exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent disability rating for PTSD is warranted when the 
Veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job). 
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed, avoids friends, neglects family, and is 
unable to work).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R § 4.6.

It should also be noted that use of terminology such as "mild" 
or "severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  The record as a whole is evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In a February 2006 VA mental health outpatient note, the Veteran 
tested positive on a screen for PTSD; however, he declined to be 
referred to mental health for evaluation.  A diagnosis of 
depression/PTSD was provided.

In a November 2006 VA mental health outpatient note, the treating 
physician noted that the Veteran expressed paranoia about 
previous medications prescribed in the mental health clinic, 
stating his belief that medication was intentionally prescribed 
to cause sexual side effects and sleeplessness.  

The Veteran expressed a high level of suspiciousness about VA 
practitioners who he feared might be "enemies of the state."  
He also expressed fears of terrorist attacks and a high level of 
suspiciousness about Middle Eastern citizens.  

The Veteran denied having active symptoms of PTSD, but reported 
having "memories of what went on over there" at night that kept 
him from sleeping.  He expressed guilt about the things he saw 
and "didn't open my mouth about" at that time.  He reported 
having had suicidal ideation in the past, feeling hopeless, 
depressed and frustrated, but denied active suicidal or homicidal 
ideation.  

The Veteran's appearance was disheveled with fair grooming and 
hygiene.  His eye contact was good, mood was depressed, and his 
enduring mood appeared depressed and irritable.  He expressed 
paranoid ideation, but denied any hallucinations or delusions.  
His intellectual functioning was estimated to be in the 
borderline to low average, with poor insight and judgment.

The treating physician provided an Axis I diagnosis of 
depression, not otherwise specified by history, reports of PTSD, 
and reports of alcoholism.

During a January 2007 VA mental health outpatient note, the 
Veteran was provided an Axis I diagnosis of depression, not 
otherwise specified, reports of PTSD, and assigned a GAF score of 
55

In a May 2007 VA mental health outpatient note the Veteran 
reported having continuous problems with nightmares and 
flashbacks.  He indicated it was worse when he was alone.  The 
treating physician noted that the Veteran's mood was slightly 
dysthymic, he provided an Axis I diagnosis of depression and 
reports of PTSD and assigned a GAF score of 55.

During a June 2007 VA examination, the Veteran reported an 
estrangement from his daughter, short-term memory problems, 
irritability, and a history of suicidal ideation with a plan to 
shoot himself, and feelings of guilt for not attending his 
daughter's wedding or visiting his son in jail.  

The Veteran had been jailed over night for public intoxication.  
He also reported being abusive to his first wife that resulted in 
a divorce, living with a woman for a number of years, and his 
current marriage.  He indicated that his relationship was 
"great" with his current wife and that they argued "a little 
bit."  

The Veteran reported having a few friends, being a member of the 
DAV, but not attending meetings or church.  He reported being 
admitted to the Salem VA Medical Center in 1983 for homicidal 
ideations.

The June 2007 VA examiner noted that the Veteran was casually 
dressed in disheveled clothes with poor hygiene.  His mood was 
depressed, and he was unable to do his serial 7's or spell a word 
forward and backward.  The examiner noted no delusions, 
intelligence below average, and good impulse control with no 
episodes of violence.  The Veteran's remote memory was normal, 
and his recent memory and immediate memory were mildly impaired.  

The examiner further noted PTSD symptoms of recurrent and 
intrusive distressing recollections of the in-service traumatic 
event, including images, thoughts, or perceptions, and recurrent 
distressing dreams of the event.  Additionally, he noted the 
Veteran's efforts to avoid thoughts, feelings, or conversations 
associated with the trauma and a sense of a foreshortened future 
(e.g., does not expect to have a normal lifespan).  

The Veteran presented symptoms of irritability or outbursts of 
anger and an exaggerated startle response.  The VA examiner 
indicated that the disturbance caused clinically significant 
distress or impairment in social, occupational or other important 
areas of functioning and that they were chronic.

The VA examiner noted that the symptoms began upon return from 
Vietnam and diminished while he was working for the railroad, but 
never fully going away.  He indicated that the Veteran meet the 
DSM-IV stressor criterion for PTSD stressors, provided Axis I 
diagnoses of anxiety disorder not otherwise specified 
(posttraumatic stress syndrome) and depressive disorder not 
otherwise specified, and assigned a GAF of 55.  

During a December 2007 VA examination, the Veteran reported 
irritability on a daily basis and being easily angered.  The 
Veteran reported a significant history of physical violence on 
his part, detailing episodes of domestic violence and having to 
be hospitalized for homicidal ideation in 1983.  He reported 
having had one to two panic attacks in the past few years.

The VA examiner noted the Veteran's past marital history and 
discussed his relationship with his children.  The Veteran 
reported that his oldest child committed suicide in 1997, seeing 
his second two children about two times a year, having regular 
contact with an adult son and having had no contract with his 
other daughter for several months.  The Veteran lived close to 
one sister, but they did not associate.  He talked with his other 
sister occasionally on the phone.

The VA examiner noted that the Veteran blamed the dysfunctional 
relationships with his children and sisters to be a direct result 
of his behavior.  He claimed that the first marriage ended as a 
result of him being physically and verbally assaultive with his 
wife.  He further indicated that his children's exposure to that 
type of behavior from him may have caused them to have such 
little contact with him.

The Veteran reported a recent occasion where Child Protective 
Services was called on him for suspicion of neglect of his child.  
He stated that he was watching his young son and went to the 
restroom.  When he returned his son had walked out of the house 
and was near the road.  He repeatedly threw the social workers 
out of his home when they tried to complete their investigation.

The VA examiner indicated that other than hunting with some 
friends or a trip to the VFW, the Veteran had no other social 
interactions.  He noted a history of violence and assaultiveness 
and no major changes in psychosocial functioning since the last 
examination.

On examination, the VA examiner noted that the Veteran's general 
appearance appeared disheveled unkempt, with dirty and stained 
clothing and unwashed hair.  The Veteran was restless with hand 
wringing and periods of increased anxiety during the session; he 
picked excessively at his hands and fingers.

The Veteran's speech was angered at times during the interview, 
and he was hostile, suspicious, and irritable.  His affect was 
full, and his mood was anxious, hopeless, agitated, and 
depressed.  The Veteran was easily distracted, and when asked to 
do serial 7's, replied "[he] [could not] do it, [he] practiced 
at home but [he] still [could not] do it."  Moreover, the 
Veteran was unable to spell a word forward and backward.

His thought process was tangential and racing, with content 
consisting of suicidal ideations.  He reported sporadic verbal 
outbursts of anger with the presence of homicidal thoughts and 
suicidal thoughts.  He also reported that, while he used to be 
very physically aggressive, now all his outbursts were verbally 
aggressive and occurred quite often. 

The VA examiner noted the Veteran's remote memory was normal, 
while his recent and immediate memory were mildly impaired.  The 
Veteran suffered recurrent and intrusive distressing 
recollections of the traumatic event in service, including 
images, thoughts, or perceptions, recurrent distressing dreams of 
the event, intense psychological distress at exposure to internal 
or external cues that symbolize or resemble an aspect of the 
traumatic event.  

Moreover, the Veteran demonstrated efforts to avoid thoughts, 
feelings, or conversations associated with the trauma, markedly 
diminished interest or participation in significant activities, 
feeling of detachment or estrangement from others, and sense of a 
foreshortened future.  He also reported difficulty falling or 
staying asleep, irritability or outbursts of anger and an 
exaggerated startle response.

The Veteran reported thinking about his time in Vietnam for most 
days of the week.  The VA examiner noted that he avoided 
conversations about Vietnam unless speaking with other Vietnam 
Veterans, and reported getting very emotional.  The examiner 
noted sobbing cries that the Veteran held back while discussing 
Vietnam during the interview.  

The December 2007 VA examiner discussed the Veteran's stressors 
and noted that he met the DSM-IV criterion for stressors related 
to PTSD and that he met the criteria for a Diagnosis of PTSD.  He 
diagnosed the Veteran with chronic PTSD and assigned a GAF of 50.

The December 2007 examiner noted that PTSD was the Veteran's 
primary diagnosis and that all other mood symptoms are secondary 
to the PTSD.  He also noted that the Veteran's depression, sleep 
disturbance, constant intrusive thoughts, and constant 
irritability affect the Veteran's family relation, thinking and 
mood.  

Finally, the examiner commented that, in the previous June 2007 
VA examination, the Veteran did not fully endorse symptoms of 
PTSD as he did during the current examination.  Therefore, the 
diagnosis had been changed from anxiety disorder, not otherwise 
specified (posttraumatic stress syndrome) and depressive 
disorder, not otherwise specified to chronic PTSD.

Moreover, the VA examiner noted that the Veteran had no change in 
his psychological symptoms since the June 2007 VA examination and 
did not fully endorse symptoms of PTSD during that examination.   

For the initial period of the appeal, the service-connected PTSD 
is shown to have been manifested by symptoms such as suicidal and 
homicidal ideations, near-continuous panic or depression 
affecting the ability to function independently appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances; and inability to establish and maintain effective 
relationships, but not gross impairment in thought processes or 
communication, persistent hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of close 
relatives, own occupation, or own name. 

On this record, the service-connected PTSD is found to have been 
productive of an overall disability picture that more nearly 
resembled a level of occupational and social impairment 
manifested by deficiencies in most areas and an inability to 
establish and maintain effective relationships for the period of 
the appeal.  Total occupation and social inadaptability due to 
the service-connected PTSD is not demonstrated or even suggested 
during this period.    

Accordingly, to the extent indicated, an initial 70 percent  
rating is for application prior to December 13, 2007, but a 
higher evaluation is not for assignable for any period of the 
appeal.  



ORDER

An initial rating of 70 percent for the service-connected PTSD 
prior to December 13, 2007 is granted, subject to the regulations 
governing the payment of VA monetary benefits.

An increased schedular rating in excess of 70 percent for the 
service-connected PTSD is denied.  



REMAND

The Court has held that a TDIU rating is encompassed in a claim 
for increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for a higher initial rating for PTSD includes a claim for a 
TDIU rating.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b) (2009).

Here, the service-connected disabilities include: PTSD (70 
percent), forehead scar (10 percent) and residual healed 
fracture, left great toe (no percent). 

After providing the appropriate notice with regard to a TDIU 
rating, VA should attempt to obtain any additional evidence for 
which the Veteran provides sufficient information, and, if 
needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

Moreover, the Veteran should be afforded another VA examination 
in order ascertain the current severity of the service-connected 
PTSD, to include whether he is precluded from working at 
substantially gainful employment consistent with work and 
educational background. 

Moreover, the Veteran testified in March 2010 that he recently 
applied for Social Security Administration (SSA) disability 
benefits, (see page 3).   

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  After securing any necessary release 
forms, with full address information, the 
RO should take appropriate action to obtain 
any records of medical treatment that are 
not currently associated with the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

2.  The RO should take all indicated steps 
to contact the SSA and obtain copies of the 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, the RO should 
make a notation to that effect in the 
claims folder.

3.  The RO should take appropriate steps to 
send the Veteran and his representative, a 
letter requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to his claim 
for TDIU rating.

In particular, the RO should specifically 
request that the Veteran complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning his past 
employment.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit to substantiate 
any claim for a TDIU rating and what VA 
will do.

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

5.  Then, the RO should schedule the 
Veteran for a VA examination in order to 
ascertain the current severity of the 
service-connected PTSD.

The claims folder should be made available 
to the examiner for review.  Any indicated 
testing also should be performed.

The examiner should elicit from the Veteran 
and record a complete clinical history, to 
include timely information about his 
employment status.

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran is precluded from working at 
substantially gainful employment consistent 
with educational and employment background 
due to his service-connected PTSD.

6.  Following completion of all indicated 
development, the RO should adjudicate the 
claim for increased compensation based on a 
TDIU rating.  If any benefit sought on 
appeal remains denied, the RO should 
furnish the Veteran and his attorney with a 
Supplemental Statement of the Case (SOC) 
addressing the claim for a TDIU rating.  
They should be afforded a reasonable 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


